Citation Nr: 1737674	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  08-06 644	DATE
		

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ORDER

Service connection for bilateral hearing loss and tinnitus is granted.

Service connection for tinnitus is granted.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus is causally related to in-service noise exposure.

2.  1.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally related to in-service noise exposure.



CONCLUSIONS OF LAW

1.  Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Saint Louis, Missouri (RO), in which the RO reopened and denied claims for service connection for bilateral hearing loss and tinnitus.

In September 2008, the Veteran testified at a travel board hearing before a Veterans Law Judge who is no longer employed by the Board, and a transcript is of record.  In May 2014, the Board provided the Veteran with notice of an opportunity for a new hearing to which the Veteran indicated he did not want a new hearing.  The Veteran did not respond to the Board's June 2017 letter offering a new hearing before the undersigned.

After reopening the Veteran's claims for service connection for bilateral hearing loss and tinnitus and remanding for further development in October 2009, the Board denied the Veteran's claims in a June 2012 decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in February 2013, the Court set aside the Board's decision and remanded the case for readjudication in compliance with directives in a Joint Motion for Remand.  The Board remanded to the Agency of Original Jurisdiction (AOJ) in November 2014.

In August 2016, the Board remanded this matter for readjudication after presentation of new evidence, and the case has been returned for appellate consideration.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are related to his period of active service, particularly to in-service noise exposure while calibrating artillery and during rifle training.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

For VA purposes, there are three ways in which an audiological examination can show that hearing loss is disabling:  1) "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater"; or 2) "when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater"; or 3) "when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2016).  "Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

At the outset, the Board finds competent and credible evidence of the claimed disabilities.  During an April 2007 VA examination, the Veteran's speech recognition scores were 18 percent for the right ear and 8 percent for the left.  During a June 2010 VA examination, the speech recognition scores were 12 percent for the right and 4 percent for the left ear.  Speech recognition was 44 percent for the right ear and 36 percent for the left during an April 2012 VA examination.  They were 18 percent for the right ear and 8 percent for the left during a December 2014 VA examination.  Accordingly, the Board finds that the Veteran has been diagnosed with bilateral hearing loss for VA purposes during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability will be found upon evidence that a disability existed at any time during the pendency of the claim).

Further, the Board finds competent evidence that the Veteran currently suffers from tinnitus.  A layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Here, the Veteran's reports of chronic and ongoing tinnitus are well-documented throughout the record, including in each of the above referenced VA examination reports, the September 2008 hearing transcript, a December 2006 statement from a buddy, and a January 2007 statement from the Veteran's wife.  Accordingly, the Board finds that the element of a current disability has been met with regard to both claims.

Next, the Board finds competent and credible evidence of noise exposure during service.  The Veteran testified in September 2008 that he was exposed to artillery fire, mortar fire, and that he was a rifle range coach, having qualified as an expert three times.  In December 2006, the Veteran presented letters he wrote home during service describing his exposure to noise as well as photographs of his work environment.

The Board finds the Veteran's testimony to be both competent and credible.  A veteran is competent to report that which he perceives through the use of his sense, including noise exposure.  See 38 C.F.R. § 3.159(a)(2) (2016); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's testimony is largely corroborated by the evidence of record.  The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) reflects that the Veteran's military occupational specialties (MOS) were weapons location equipment repairman and ground radar repairman and that he received the Expert Rifle Shooting Badge.  The Veteran's service treatment records indicate that he was issued hearing protection.  The Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record.  Accordingly, the Board finds that the element of an in-service incurrence has been met with regard to both claims.

Finally, the Board notes that there are conflicting nexus opinions of record.  The negative nexus opinions consist of VA examinations reports, VA medical opinions, and a private opinion.  In an April 2000 letter, part of records from Social Security Administration (SSA) received May 2010, Dr. B.T. wrote to the physician who referred the Veteran to him that, after considering noise damage from service, it was his opinion that the Veteran's hearing loss was due to a genetic bilateral progressive sensorineural loss.  The Veteran's progression of hearing loss in the previous four to five years and a "very strong family history of hearing loss" were the bases for the opinion.

In SSA records received in November 2011, Dr. B.T. reiterated his opinion that the Veteran's hearing loss was due to genetics in a letter to SSA, dated November 2005.  In those same records, there were progress notes with notations that the Veteran's hearing loss seemed to be deteriorating quickly, that he experienced gunfire in the military, and "bilateral SNHL progressive probably genetic."

During his testimony in September 2008, the Veteran explained that he only mentioned to Dr. B.T. that his father and a grandmother had hearing loss in their later years.  He did not tell Dr. B.T. that both family members experienced acoustic trauma, and he testified that a detailed family history was not taken by Dr. B.T.

The Veteran was afforded VA examinations in April 2007 and June 2010, which were performed by the same examiner.  The opinion in each report was identical.  The examiner noted that the Veteran's service treatment records showed normal bilateral hearing at both induction and separation from service and that there were no complaints, treatment, or diagnosis of hearing loss or tinnitus.  It was the examiner's opinion, therefore, that the Veteran's hearing loss and tinnitus are not related to his military service due to the absence of acoustic damage.  

Pursuant to a Board remand, Dr. J.F. provided an expert opinion in January 2012, received February 2012, in which it was noted that the Veteran's service treatment records showed the Veteran's audiometric thresholds were normal at induction and at separation from service.  Dr. J.F. opined that "[t]here were no significant threshold shifts noted at any frequency that might suggest permanent (chronic) residuals of military noise exposure."  Dr. J.F. concluded after careful assessment of the claims folder that there was no evidence of hearing loss or significant threshold shifts were noted at any time during service, opining that "[t]here was no statistical difference whatsoever between entrance and exit audiometric levels."  Dr. J.F. continued that, if the hearing loss was caused by military noise exposure, it would have occurred at the time of the exposure and not many years later.  It was concluded that the etiology of the Veteran's hearing loss was a combination of heredity and environmental factors that have occurred subsequent to separation from service.

The Veteran was afforded a VA examination in December 2014, during which the examiner determined that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  The rationale provided was that, based on MOS, there was moderate probability of noise exposure, the service treatment records showed normal bilateral hearing loss at entrance and separation from service, and there were no reports of hearing loss or tinnitus.  The examiner noted that the Veteran's post-service medical records showed that when the Veteran first sought care in April 1994, he had tinnitus in only the left ear and in March 2000, there was pulsatile tinnitus in the right ear only.  The examiner noted that the Veteran did not seek treatment until almost twenty years after service, in 1994; that his hearing started to deteriorate during 2000 to 2004; and the Veteran did not file his claim until ten years after first treatment.  The examiner stated that the Veteran did not specifically attribute his hearing problems to his military service at any time during his audiological care from 1994 to 2004.  Additionally, the examiner referenced the Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), prepared by the Institute of Medicine, which states that there is no scientific basis on which to conclude that a hearing loss appearing many years after the noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.

In December 2015, the Board obtained an outside medical opinion from Dr. M.W.  It was Dr. M.W.'s opinion that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus are related to service.  Dr. M.W. opined that if the Veteran had experienced noise during service that caused hearing loss, then it would have been evident on the Veteran's separation examination.  He noted that there were slight differences in hearing thresholds at several frequencies, but overall hearing was still normal when the Veteran left service.  He stated:  "There is not a shred of evidence of which I am aware in the scientific and medical literature to support the notion that noise exposure can cause damage that manifests years later in a delayed fashion."  Dr. M.W. referred to the 2006 Institute of Medicine report and opined that any opinion in support of nexus constituted mere speculation.  Dr. M.W. relied upon the lack of evidence of complaints, treatment, or diagnosis while in service to conclude that the Veteran's hearing loss and tinnitus are not related to service.  Dr. M.W. opined that the Veteran did not have significant threshold shifts during the time he was in service.  It was concluded that the etiology of the Veteran's hearing loss was not clear, suggesting that genetic factors might play a role.

The positive nexus opinions consist of private medical opinions and a VA examination report.  In January 2007, Dr. J.G.N opined by ticking boxes that the Veteran's hearing loss and tinnitus were at least as likely as not related to military service.  The rationale provided was "noise induced hearing loss."  Dr. J.G.N. also prepared a statement in May 2007, received October 2010, in which it was opined that because the Veteran stood alongside cannons when fired that it was at least as likely as not that it caused the Veteran's hearing loss.  Dr. J.G.N. stated that medically noise-induced hearing loss can be caused by as little as a one-time exposure to loud noise.  The Board affords Dr. J.G.N.'s opinion little probative value because it does not take into consideration the delayed onset of the Veteran's symptoms.

The Veteran was afforded a VA examination in April 2012, during which the examiner concluded that the Veteran's hearing loss and tinnitus were at least as likely as not caused by or the result of an event in military service.  The rationale provided for each was that there had been four years of unprotected noise exposure.  In May 2012, the examiner wrote to The American Legion, noting that the Veteran had normal hearing when he entered and separated from service but that at 2000 Hz there was a ten dB threshold shift even though the thresholds did not exceed normal hearing.  The examiner noted that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss, citing Harrison's Principles of Internal Medicine.  The examiner opined that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, and it was the examiner's opinion that the hearing loss was more likely than not related to military noise exposure.  

In August 2014, received in December 2014, Dr. A.B. conducted an independent medical review of the Veteran's claims file.  Dr. A.B. noted that other than the Veteran's father and grandmother developing hearing loss in old age, there was no family history of genetic hearing loss documented.  Dr. A.B. noted that on the Veteran's separation audiogram in May 1976, there was a ten dB threshold shift at 2000 Hz and at 4000 Hz compared to the induction audiogram.  At induction, testing was not done at 3000 Hz but, at separation, the response to sound was at twenty dB.  It was noted that the Veteran was an accountant post-service and that there was no documented exposure to loud sound professionally or recreationally.

Dr. A.B. stated that the American Speech Language and Hearing Association uses the hearing conservation standards set out by the Occupational Health and Safety Administration [OSHA], which have not changed since 1983.  Further, "[u]sing OSHA criteria, a reviewer of audiograms will identify an STS (or 'Standard Threshold Shift') if the hearing threshold has changed (relative to the baseline audiogram) an average of 10dB or more at 2000, 3000, or 4000 Hz in either ear."  Dr. A.B. pointed out that the Veteran demonstrated a clinically significant threshold shift in his hearing at 1000, 2000, and 4000 Hz when comparing his induction and separation audiograms.  Dr. A.B. stated:  "This demonstrated clinically significant damage to the hearing nerves."  Dr. A.B. also noted that the Veteran's hearing is worse in his left ear than his right, which is consistent with noise exposure from firing a weapon.  It was opined that the right shoulder may offer some protection to the right ear when the rifle is held up.

Dr. A.B. stated that there is evidence in the peer reviewed literature, reference list included, that suggests that once damage, as noted in the threshold shift on the Veteran's separation audiogram, and subsequent deterioration has begun in the spiral ganglion cells, there is corresponding damage and deterioration within the central nervous system, higher up than the hearing nerve cells.  Once damage has occurred in the inner ear, it may progress upward through the auditory pathways of the brain, and since these cells do not regenerate, it is permanent.  Acoustic trauma may occur from a single exposure to gunfire noise.  Dr. A.B. concluded that the Veteran was exposed while in service to sound levels in excess of safe acoustic levels according to OSHA standards, which causes acoustic trauma, and it is more likely than not the cause of the Veteran's sensorineural hearing loss.

In February 2016, received in March 2016, Dr. A.B. provided an addendum opinion with attached reference list, which went into detail of how ear plugs attenuate noise, of the physiologic basis for development of tinnitus, and of studies investigating the effect of impulse and continuous noise on hearing.

Based on the evidence of record and resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's audiological disabilities are causally related to service.  As such, service connection for bilateral hearing loss and tinnitus are warranted in this case.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A.§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Eric A. Gang, Attorney



Department of Veterans Affairs


